DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-20 are allowed. 
	The present invention is directed to a method includes receiving print image data representing an image to be printed and selectively modifying at least one of an initial background print agent color plane and an initial image print agent color plane to determine a modified color plane. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a method comprising: 
receiving, at a processor, print image data representing an image to be printed,
identifying, by a processor and from the print image data, a coincident edge region in an initial background print agent color plane specifying an intended placement of background print agent and an initial image print agent color plane specifying an intended placement of an image print agent, wherein the coincident edge region is an edge in an area to be printed with both the background print agent and the image print agent; and 
selectively modifying, by a processor, at least one of the initial background print agent color plane and the initial image print agent color plane in a vicinity of the identified coincident edge region to determine a modified color plane.

	Regarding claim 1, Maki (US 7,830,543 B2) discloses a technique for copying and more particularly to a technique for copying, without a margin, photographs having the margin and no margin.
	Oh et al. (Oh) (US 7,742,652 B2) discloses methods and systems for image noise processing.
However, Maki (US 7,830,543 B2) in view of Oh et al. (Oh) (US 7,742,652 B2) do not specifically disclose “identifying, by a processor and from the print image data, a coincident edge region in an initial background print agent color plane specifying an intended placement of background print agent and an initial image print agent color plane specifying an intended placement of an image print agent, wherein the coincident edge region is an edge in an area to be printed with both the background print agent and the image print agent; and selectively modifying, by a processor, at least one of the initial background print agent color plane and the initial image print agent color plane in a vicinity of the identified coincident edge region to determine a modified color plane”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 12 and 15 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 12 and 15 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-11, 13-14, 16-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/QUANG N VO/           Primary Examiner, Art Unit 2672